DETAILED ACTION

Response to Amendment
1.	This office action is in response to applicant’s communication filed on 03/16/2021 in response to PTO Office Action mailed on 11/16/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1-8, 10-17 and 22 have been amended.  As a result, claims 1-18, 21 and 22 are pending in this office action.
Response to Arguments
3	 Applicant's arguments with respect to claims 1-18, 21 and 22 have been fully considered but are moot in view of new ground(s) of rejection.
	Applicant’s argument with respect to claim 1 indicated as “Pierce fails to disclose or suggest that the first interaction representation comprises an instance of an interaction representation type, the data type being associated with one or more rules, the one or more rules including selecting activities with which a user has more prominently engaged within a particular timeframe” as recited in amended claim 1.  
	In response to Applicant’s argument, the Examiner wants to point out the Pierce reference discloses a first interaction representation comprises an instance of an interaction representation type, the data type being associated with rules to select at least one activity carried out a particularly time since the data manager of the Pierce’s system identifies a type and nature of data item, e.g. a task, a financial activity, a calendar event, a fitness activity, a shipping delivery, etc.  The Pierce’s data manager selects specific data item to be added to timeline, e.g. adding specific data item to task data, event data or action data (See Pierce, para. [0065]). The Pierce reference does not explicitly disclose the rules to select at least on activity with which a user has more prominently engaged within a particular timeframe.  The Examiner has incorporated a newly cited reference Min et al. to teach the rules to select at least on activity with which a user has more prominently engaged within a particular timeframe.  The Min et al. reference discloses the system selects and outputs graphic representation item 610 indicating a weather application which is the mostly frequently used at that time between 8:00 am and 10:00 Am.  The Min et al. reference also discloses the system selects and output graphical representation item 630 indicating a SNS application which is the most frequently used at the time between 4:00 Pm and 6:00 PM (See Min, Figures 6B(c), 6B(d), para. [0226] and para. [0227]). Therefore, the combination of the cited references Pierce and Min still read on the amended feature, and the combination of the cited references Pierce, Fukuzato and Min still read on the claimed invention.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable by Pierce (US 2017/0293893 A1) and in view of Fukuzato (US 2014/0099937 A1), hereinafter Fukuzato and further in view of Min et al. (US 2015/068811 A1), hereinafter Min.
	Referring to claim 1, Pierce discloses a computer device configured to facilitate user engagement with content on the computer device (See para. [0029], a data manager allows users to track and monitor data items from applications), the computer device comprising: a processing unit; and memory (See para. [0031] and Figure 1, a data processing system include a memory, one or more processors); the computing device configured, via computer-executable instructions, to perform operations for creating a first interaction representation for a set comprising at least a second interaction representation (See para. [0074] and para. [0079] and Figure 4, creating representations of data item for an application describing an action and a time, for example, the first representation of an data item describing a number of steps walk on a previous day, and the second representation of the data item describing a number of steps walk on current day, the user can compare his/her level of exercise for the current day to the previous day), the operations comprising:
receiving a first request to create the first interaction representation, the request being associated with at least a first software application (See para. [0078], para. [0079] and Figure 4, the data manager receive a first request to generate data item by a first application, for example, data item 428 can be generated by a first application [e.g. health application] representing an exercise action that occurred on a previous day); 
sending a second request to the first software application for the second interaction representation; receiving the second interaction representation from the first software application (See para. [0078], para. [0079], para. [0081] and para. [0082], the first application [e.g. health application] receives a second data item 426, an exercise action that occurred on current day), the second interaction representation comprising an identifier for the at least a second interaction representation (See para. [0068] and para. [0091], am application specifies a unique identifier (ID) for the data item [e.g. second data item], and the data item includes an event name/identifier/title), an identifier of the first software application (See Figure 4, an application identifier/name such as “Health”, “Gallery”, “Delivery”, Scheduler or etc.), and an identifier of content currently associated with first software application (See para. [0068] and Figure 1, in response to receiving the data item, data manager assigns an ID to the data item/content and communicate the ID back to the submitting application); wherein the second interaction representation includes activation data for resuming interaction with the content using the first software application (See para. [0069], para. [0081], para. [0105], a data manager uses an ID assigned to a data item in order to communicate actions on the data item back to the originating application. If the user marks a task from an application as being completed, the data manger uses the ID for the data to communicate to the originating application data indicating that the task has been completed. For example, the data manager generates a message including the ID, the first or the originating application processes the message to update its copy of the data item to mark the data item as being completed.  The first or the original application can also provide a URL for data manager to access in order to indicate a task being completed in response to user indicate that the task has been completed);  and storing the identifier of the second interaction representation in the first interaction representation (See para. [0068], para. [0069] and para. [0113],  Figures 1, 4 and 5, the data manager indicating a data repository where data items for application are to be stored, application can add data item to its lists of data items managed by that application, the data manager stores identifiers of the data items associated with that application, the data manger can use the ID to update and/or modify the data item associated with the that application, for example, an application uses an ID to submit updates to the data item, e.g. using the id to change a scheduled departed time for a delay flight and cancel a transaction after user makes a purchase); wherein the first interaction representation comprises an instance of an interaction representation data type, the data type being associated with one or more rules […] (See para. [0065], the data manager of the Pierce’s system identifies a type and nature of data item, e.g. a task, a financial activity, a calendar event, a fitness activity, a shipping delivery, etc., the data manager selects specific data item to be added to timeline, e.g. adding specific data item to task data, event data or action data).
Pierce does not explicitly disclose the activation including a plurality of application settings representing a prior state of the application and wherein the first interaction representation is associated with one or more rules including selecting activities with which a user has more prominently engaged within a particular timeframe. 
Fukuzato discloses the activation including a plurality of application settings representing a prior state of the application (See para. [0036] and Figure 4, the activation information includes specifying application executable file and information on various parameters [e.g. settings] upon activation of an application, the activation information is configured to include a previous application execution history, which allows to resume the application from the previous execution state of the application).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the activation information data of Fukuzato in the Pierce system. Skilled artisan would have been motivated to include a plurality of application settings representing a prior state of the application in the activation information data taught by Fukuzato in the Pierce system in order to execute an application on a mobile terminal by using an input unit that can be easily used by a user (See Fukuzato, para. [0010] and para. [0012]). In addition, both of the references (Fukuzato and Pierce) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as sending/ receiving application metadata using JAVA programming code (Pierce [0133] and Fukuzato [0066]). This close relation between both of the references highly suggests an expectation of success.
Pierce in view of Fukuzato does not explicitly disclose the first interaction representation is associated with one or more rules including selecting activities with which a user has more prominently engaged within a particular timeframe.
However, Min discloses the first interaction representation is associated with one or more rules including selecting activities with which a user has more prominently engaged within a particular timeframe (See Figures 6B(c), 6B(d), para. [0226] and para. [0227], the system selects and outputs graphic representation item 610 indicating a weather application which is the mostly frequently used at that time between 8:00 am and 10:00 Am, the system also selects and output graphical representation item 630 indicating a SNS application which is the most frequently used at the time between 4:00 Pm and 6:00 PM).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the rules to select data item of Min in the Pierce system. Skilled artisan would have been motivated to select activities with which a user has more actively engaged within a particular timeframe taught by Min in the Pierce system in order to ease user to search for his or her desired information because various types of information has been output to the display unit in a dispersed manner (See Min, para. [0008]). In addition, all of the references (Min, Fukuzato and Pierce) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as sending and outputting application data item (Min [0226], Pierce [0133] and Fukuzato [0066]). This close relation between both of the references highly suggests an expectation of success.

As to claim 2, Pierce discloses wherein processing unit is further configured to perform operations of serializing the instance to provide a serialized interaction representation (See para. [0113], the data items are translated into a stored format [e.g. a repository or a data table], the system can add or modify data item to its list of data items managed according to a specific application).
As to claim 3, Pierce discloses wherein processing unit is further configured to perform operations of receiving a request to update data of the at least a second interaction representation; and updating the data of the at least a second interaction representation (See para. [0078], para. [0079], para. [0081] and para. [0082] and Figures 4 and 5, the first application [e.g. health application] receives a second data item 426, an exercise action that occurred on current day to 1057 steps at 11:41 am) . 
As to claim 4, Pierce discloses wherein the request to update data comprises a request to modify a user access position associated with content referenced by the second interaction representation (See para. [0081], the second data item may representing a schedule event, the data item indicates when the event is scheduled to occur, the user can change the position or status associated with content referenced by the second data item or the second data item status /position can be changed, responsive to the task being changed from incomplete to complete or from complete to incomplete, the data manager can update task data for the second data item to indicate the new status).  
As to claim 5, Pierce discloses wherein the request to update data comprises a request to modify metadata describing content referenced by the at least a second interaction representation (See para. [0081], the second data item may representing a schedule event, the data item indicates when the event is scheduled to occur, the user can change the position or status associated with content referenced by the second data item or the second data item status /position can be changed, responsive to the task being changed from incomplete to complete or from complete to incomplete [e.g. complete or incomplete is metadata], the data manager can update task data for the second data item to indicate the new status).  
As to claim 6, Pierce discloses wherein the request to update data comprises a request to modify a visualization associated with content referenced by the at least a second interaction representation (See para. [0088] and Figure 6, the data manager apply a visual effect to date item, e.g. applying an indicator to data item or apply any other suitable visual effect). 
As to claim 7, Pierce discloses wherein processing unit is further configured to perform operations of receiving a request to add a reference to at least a third interaction representation to the first interaction representation (See para. [0065], the data manager adds data item to timeline, for example by adding data item to task data, event data or action data if the data manger can determine that application to which the data token is assigned has authorization to add the data item); determining a type associated with the first interaction representation (See para. [0065], the data manger identify a type and or nature of the data item, e.g. a task, financial activity, a calendar event, fitness activity, a shipping delivery, etc.); determining that the request complies with a rule associated with the type representation (See para. [0065], the data manager adds data item to timeline, for example by adding data item to task data, event data or action data when the data manger determines that application to which the data token is assigned has authorization to add the data item); and storing the reference to the third interaction representation in the first interaction representation (See para. [0068], para. [0069] and para. [0113],  Figures 1, 4 and 5, the data manager indicating a data repository where data items for application are to be stored, application can add data item to its lists of data items managed by that application, the data manager stores identifiers of the data items associated with that application, the data manger can use the ID to update and/or modify the data item associated with the that application, for example, an application uses an ID to submit updates to the data item, e.g. using the id to change a scheduled departed time for a delay flight and cancel a transaction after user makes a purchase).
As to claim 8, Pierce discloses wherein determining that the request complies with a rule comprises determining that content referenced by the third interaction representation is not the same as content referenced by the second interaction representation (See para. [0064], the data manager determines data token referenced by the data item does not match the data token to which the data token assigned to application). 
As to claim 9, Pierce discloses determining that the request complies with a rule comprises determining that the type permits additional interaction representations to be added to the first interaction representation (See para. [0066] and para. [0067], if data manger determines that the data token is valid and/or matches the data token assigned to application, the data manager permits other presentations such as preferred summary and detail views for a data item for presentation).
As to claim 10, Pierce discloses wherein determining that the request complies with a rule comprises determining that the type maintains display positions of interaction representations referenced by the first interaction representation wherein processing unit is further configured to perform operations of associating a display position with the at least a third interaction representation; and storing the display position (See Figures 4 and 5 and para. [0074]-para. [0087], the first representation of an data item describing a number of steps walk on a previous day, and the second representation of the data item describing 108 steps walk at 7:02 am on the current day, the third representation of the data time describing 1057 steps walk at 11:51 am on the current day, the user can compare his/her level of exercise for the current day to the previous day). 
As to claim 11, Pierce discloses wherein processing unit is further configured to perform operations of analyzing user interaction with first content (See para. [0081] and Figure 11, analyzing user interaction with tasks associated with the calendar application); determining that the first content may be associated with the first interaction representation (See para. [0081] and para. [0105] and Figure 11, determining that the tasks is associated with the first interaction data item “Chiku presentation”); generating a third interaction representation referencing the first content (see para. [0081] and para. [0105] and Figure 11, generating respective completive boxes associated with each tasks immediately to the left, right above or below”); and adding a reference to the third interaction representation to the first interaction representation (See para. [0081] and para. [0105], responsive to user changes a status of the first data item “Chiku presentation”, data manager can communicate information indicating the status change to the originating application for the task, which the originating application can process to update the corresponding data item it maintains). 
As to claim 12, Pierce discloses wherein processing unit is further configured to perform operations of analyzing user interaction analyzing user interaction with first content (See para. [0081], analyzing user interaction with tasks associated with the calendar application); determining that the first content may be associated with the first interaction representation (See para. [0081] and para. [0105] and Figure 11, determining one of the tasks is associated with the first interaction data item “Chiku presentation”; generating a third interaction representation referencing the first content (see para. [0081] and para. [0105] and Figure 11, generating respective completive boxes associated with each tasks immediately to the left, right above or below”); receiving user input to add a reference to the third interaction representation to the first interaction representation (see para. [0081] and para. [0105] and Figure 11, receiving user input to select/ deselect a completion box to the first interaction data item “Chiku presentation”); and adding a reference to the third interaction representation to the first interaction representation (See para. [0081] and para. [0105], responsive to user select/deselect a complete box to the first data item “Chiku presentation”, data manager can communicate information indicating the status change to the originating application for the task, which the originating application can process to update the corresponding data item it maintains). 
5.	Claims 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Pierce (US 2017/0293893 A1) and in view of Min (US 2015/068811 A1), hereinafter Min.
Referring to claim 14, Pierce discloses a non-transitory computer-readable storage medium (See para. [0127], a computer storage medium) storing computer-executable instructions for execution on a computer device to perform operations for creating a set of user-content interactions (Se para. [0134], a computer readable medium having computer readable program instructions thereon), the operations comprising: receiving a request to create a first interaction representation representing a set comprising at least a second interaction representation (See para. [0074] and para. [0079] and Figure 4, creating representations of data item for an application describing an action and a time, for example, the first representation of an data item describing a number of steps walk on a previous day, and the second representation of the data item describing a number of steps walk on current day, the user can compare his/her level of exercise for the current day to the previous day), determining a type associated with the first interaction representation (See para. [0065], the data manger identify a type and or nature of the data item, e.g. a task, financial activity, a calendar event, fitness activity, a shipping delivery, etc.), the type being associated with one or more rules determining which types of interaction representations maybe added to the set, the rules determining, at least in part, whether at least a third interaction representation can be added to the set (See para. [0066] and para. [0067], determining a type and/or nature of data items [i.e., a task, financial activity, a calendar event, fitness activity, shipment activity, etc.] by performing natural language processing NLP and semantic analysis on information contained in the data items to gain knowledge and meaning of the data items, the data manager determines and chooses how to represent the data items, and which short cut actions to add or provide, based on the type assigned to the data items ) and creating the first interaction representation with an indicator of the type (See para. [0066], para.[0068], para. [0069] and para. [0113],  Figures 1, 4 and 5, the data manager assigns a particular type to the first data item, e.g. a task, financial activity, a calendar event, fitness activity, etc.). 
Pierce does not explicitly disclose the first interaction representation is associated with one or more rules including selecting activities with which a user has more prominently engaged within a particular timeframe.
However, Min discloses the first interaction representation is associated with one or more rules including selecting activities with which a user has more prominently engaged within a particular timeframe (See Figures 6B(c), 6B(d), para. [0226] and para. [0227], the system selects and outputs graphic representation item 610 indicating a weather application which is the mostly frequently used at that time between 8:00 am and 10:00 Am, the system also selects and output graphical representation item 630 indicating a SNS application which is the most frequently used at the time between 4:00 Pm and 6:00 PM).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the rules to select data item of Min in the Pierce system. Skilled artisan would have been motivated to select activities with which a user has more actively engaged within a particular timeframe taught by Min in the Pierce system in order to ease user to search for his or her desired information because various types of information has been output to the display unit in a dispersed manner (See Min, para. [0008]). In addition, both of the references (Min and Pierce) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as selecting and outputting application data item (Min [0226], Pierce [0133]). This close relation between both of the references highly suggests an expectation of success.
As to claim 15, Pierce discloses wherein the type is a user-curated set and the third interaction representation can always be added to a set (Se para. [0058] and para. [0059] and para. [0061], data manager receives user inputs specifying types of data items are always allowed to add to the timeline).
As to claim 18, Pierce discloses wherein the type is a first type (See para [0057], an incomplete task data item) and the operations further comprise: receiving a request to convert the first type to a second type; and changing the indicator of the type from the first type to the second (See para. [0057] and para. [0081], the data manger receives a user request to change the task from incomplete to complete data item, the data manger update task data for data item to indicate the new status).

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Pierce (US 2017/0293893 A1) in view of Fukuzato (US 2014/0099937 A1) and Min (US 2015/068811 A1) and further in view of Spataro et al.  (US 2014/007730 A1), hereinafter Spataro.
As to claim 13, Pierce discloses analyzing the interaction of a […user] with a plurality of content items (See para. [0028] and para. [0029], the data manger tracks/manages user activities, the data manger allows user to choose which applications contribute data items to the data manager for presentation); determining a content addition rule based on the analyzing; analyzing at least first content with the rule to determine whether the first content may be associable with the first interaction representation (See para. [0065], the data manager adds data item to timeline, for example by adding data item to task data, event data or action data if the data manger can determine that application to which the data token is assigned has authorization to add the data item); generating at least a third interaction representation referencing the at least first content (see para. [0081] and para. [0105] and Figure 11, generating respective completive boxes associated with each tasks immediately to the left, right above or below”); and adding a reference to the at least a third interaction representation to the first interaction representation (See para. [0081] and para. [0105], responsive to user select/deslect a complete box to the first data item “Chiku presentation”, data manager can communicate information indicating the status change to the originating application for the task, which the originating application can process to update the corresponding data item it maintains). 
Pierce does not explicitly disclose analyzing the interaction of a plurality of users with a plurality of content items.
However Spataro discloses analyzing the interaction of a plurality of users with a plurality of content items (See para. [0011], para. [0012], para. [0015] and para. [0198], the system tracks more than just one data files accessible by at least two users simultaneously).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Spataro teachings in the Pierce system. Skilled artisan would have been motivated to analyze the interaction of a plurality of users with a plurality of content items taught by Spataro in the Pierce system since the tradition system cannot provide features for continued collaboration, resuming collaboration or sharing asynchronous collaboration on the same subject (See Spataro, para. [[0008]) In addition, all of the references (Fukuzato, Min Spataro and Pierce) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as tracking activities. This close relation between all of the references highly suggests an expectation of success
7.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Pierce (US 2017/0293893 A1) in view of Min (US 2015/068811 A1) and further in view of Goodger et al.  (US 2009/0313304 A1), hereinafter Goodger.
As to claim 16, The computer-readable storage medium of claim 14, wherein the type is a […]user curated set (Se para. [0058] and para. [0059] and para. [0061], data manager receives user inputs specifying types of data items are always allowed to add to the timeline) and the at least a third interaction representation can be added to a set if content referenced by the at least a third interaction representation does not duplicate content referenced by another interaction representation of the set (See para. [0117], data manger can disambiguate entries for identical transactions by comparing data item types, values, timestamps and other associated data in the data items, the data manager can merge data items and/or exclude from analysis duplicate data represented by a plurality of data items representing the same documents). 
Pierce does not explicitly disclose the type is a non-user curated set.
However, Goodger discloses the type is a non-user curated set (See para. [0040] and para. [0057] and para. [0101] and Figure 12, receiving data type that is from a third party, which is considered to be a non-user of the application, for example the non-user curated set data can be added as a note to the item of content 120 but cannot delete the item of content 122 or add or new items of content to the box 1210 of the host application).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Goodger teachings in the Pierce system. Skilled artisan would have been motivated to add a non-user curated data type taught by Goodger in the Pierce system in order to allow for more convenient data capture, organization and/or sharing while navigating or surfing, seamlessly throughout the Internet or other data source with minima interruption (See Goodger, para. [0032]). In addition, all of the references (Goodger, Min and Pierce) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as tracking application data. This close relation between all of the references highly suggests an expectation of success
As to claim 17, Goodger discloses wherein the type is a query set and the at least a third interaction representation cannot be added to the set (See para. [0101] and Figure 12, the host application allows a note or comment request/query to be added associated with data items but cannot add new items of content to the host application data set).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Goodger teachings in the Pierce system. Skilled artisan would have been motivated to add a non-user curated data type and at least a third interaction representation cannot be added to the set taught by Goodger in the Pierce system in order to customize privileges according user preference with respect to one or more rules (See Goodger, para. [0101]). In addition, all of the references (Goodger and Pierce) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as tracking and browsing activities. This close relation between all of the references highly suggests an expectation of success.

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable by Pierce (US 2017/0293893 A1) in view of Fukuzato (US 2014/0099937 A1) and Min (US 2015/068811 A1) and further in view of Le (US 2016/0048418 A1).
	As to claim 21, Pierce does not explicitly identifying at least one second software application suitable for accessing content associated with the interaction representation when the first software application is unavailable.
	Le discloses identifying at least one second software application suitable for accessing content associated with the interaction representation when the first software application is unavailable, wherein the information identifying the at least second software application includes at least one universal resource indicator URI for downloading a copy of the at least one second software application (See para. [0077], identifying at least a third party service program/application which providing same content is currently unavailable, the system determines another third party software application/program include identification data [e.g. URL] that identifies the other third software application/program for downloading content of the other third software application/program).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Le teachings in the Pierce system. Skilled artisan would have been motivated to identify at least one second software application suitable for accessing content associated with the interaction representation when the first software application is unavailable taught by Parkyn in the Pierce system in order to minimize application crashes which may impact user experience user or user session state (See Le, para. [0085]). In addition, all of the references (Le, Min, Fukuzato, and Pierce) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as launching applications. This close relation between all of the references highly suggests an expectation of success.
9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable by Pierce (US 2017/0293893 A1) in view of Fukuzato (US 2014/0099937 A1) and Min  (US 2015/068811 A1) and further in view of Mikakov (US 2018/0248820 A1).
Pierce in view of Fukuzato discloses wherein the plurality of application settings representing the prior state of application (See Fukuzato, para. [0036] and Figure 4, the activation information includes specifying application executable file and information on various parameters [e.g. settings] upon activation of an application, the activation information is configured to include a previous application execution history, which allows to resume the application from the previous execution state of the application).
Pierce in view of Fukuzato does not explicitly disclose a plurality of key-value pairs, wherein the key representing a respective application setting and the value represents a value for the respective application setting for the prior state of the application.
However, Miyakov discloses a plurality of key-value pairs (see para. [0009], each channel program or application represents a key, key value pairs assigned to each of the channel programs based on the unique key ), wherein the key representing a respective application setting and the value represents a value for the respective application setting for the prior state of the application (See para. [0010], a state log value for each of the plurality of channel applications).

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the program information setting of Milyakov in the Pierce system. Skilled artisan would have been motivated to include a plurality of key-value pairs, wherein the key representing a respective application setting taught by Miyakov in the Pierce system in order maintain a prior state of information associated with a particular key, applications can access and operate on historical slices of data based on prior states of the system (See Miyakov, para. [0003] and para. [0004]. In addition, all of the references (Miyakov, Min, Fukuzato and Pierce) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as application metadata. This close relation between all of the references highly suggests an expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153